 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 368 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Petri submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Recognizing The Garden Club of America on the occasion of its 91st annual meeting. 
  
Whereas The Garden Club of America is holding its 91st annual meeting in Washington, DC, on April 24 through 27, 2004; 
Whereas The Garden Club of America has 195 member clubs in 40 States and the District of Columbia, representing over 17,000 members; 
Whereas since its founding in 1913, The Garden Club of America has become a recognized leader in the fields of horticulture, conservation, historic preservation, and civic improvement, and an organization influential in the protection of America’s environment; and 
Whereas here in our Nation’s capital, The Garden Club of America was instrumental in the founding of the National Arboretum, the development of the Archives of American Gardens at the Smithsonian Institution, and the creation and installation of the Butterfly Habitat Garden which now graces the National Mall at the National Museum of Natural History: Now, therefore, be it 
 
That  
Congress commends The Garden Club of America for the many contributions it has made in our Nation’s capital and in communities across America, and sends its best wishes on the occasion of its 91st annual meeting in Washington, DC, on April 24 through 27, 2004. 
 
